                       Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 1 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA
                                                        )
                 UNITED STATES OF AMERICA               )  JUDGMENT IN A CRIMINAL CASE
                                v.                      )
                                                        )
                                                        )  Case Number:         2:18cr109 "E"
                           QUINTON RISIN
                                                        )  USM Number:          37703-034
                                                        )
Social Security No: xxx-xx-7871                         )  Maura Doherty
                                                        )  Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)      One of the Superseding Indictment on June 11, 2019

    pleaded nolo contendere to count(s)
    which was accepted by the court.

    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                                  Count
21 U.S.C. § 841(a)(1),            Did Knowingly and Intentionally Combine, Conspire,                                                   1
841(b)(1)(B)                      Confederate, and Agree to Distribute and to Possess with the
                                  Intent to Distribute a Mixture or Substance Containing a
                                  Detectable Amount of Heroin, a Schedule I Drug Controlled
                                  Substance



       The defendant is sentenced as provided in pages 2 through               7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s)                                               is        are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        November 13, 2019
                                                                        Date of Imposition of Judgment



COURT REPORTER: Sandy Minutillo
                                                                        Signature of Judge


ASST. U.S. ATTORNEY: Dall Kammer                                        Susie Morgan, United States District Judge
                                                                        Name and Title of Judge



PROBATION OFFICER: Catherine Hollinrake                                November 14, 2019
                                                                        Date
                       Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 2 of 7
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 — Imprisonment
                                                                                                    Judgment — Page      2       of   7
 DEFENDANT:                  QUINTON RISIN
 CASE NUMBER:                2:18cr109 "E"


                                                           IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
                                      SIXTY (60) MONTHS as to Count One of the Superseding Indictment.




         The court makes the following recommendations to the Bureau of Prisons:

         It is recommended that while in custody, Mr. Risin be considered favorably for participation in the comprehensive, 500 hour, RDAP
         Drug Program.


         The defendant is remanded to the custody of the United States Marshal.

         The defendant shall surrender to the United States Marshal for this district:
             at                                     a.m.          p.m.       on                                              .
             as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                            .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                          to

 at                                                , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                         By
                                                                                               DEPUTY UNITED STATES MARSHAL
                     Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 3 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3      of        7
DEFENDANT:                 QUINTON RISIN
CASE NUMBER:               2:18cr109 "E"
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of FOUR (4) YEARS as to Count One of the Superseding
Indictment.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 4 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                               Judgment—Page        4        of         7
 DEFENDANT:                    QUINTON RISIN
 CASE NUMBER:                  2:18cr109 "E"

                                       STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
 imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
 probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
 2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
 4.    You must answer truthfully the questions asked by your probation officer.
 5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware of a change or expected change.
 6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
 8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
 9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
 11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
 12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



 U.S. Probation Office Use Only

 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                                   Date
                      Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 5 of 7
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                            Judgment—Page    5     of       7
 DEFENDANT:                QUINTON RISIN
 CASE NUMBER:              2:18cr109 "E"

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant shall participate in an approved treatment program for drug and/or alcohol abuse and abide by all
    supplemental conditions of treatment, which may include urinalysis testing. Participation may include inpatient/outpatient
    treatment. The defendant shall contribute to the cost of this program to the extent that the defendant is deemed capable by
    the United States Probation Officer. While under supervision, the defendant shall submit to random urinalysis testing, as
    directed by the United States Probation Officer.

 2. The defendant shall participate in an approved treatment program for anger control/domestic violence. Participation may
    include inpatient/outpatient treatment. The defendant will contribute to the costs of services rendered (co-payment) based
    on ability to pay or availability of third party payment.

 3. The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than 30 days
    unless excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide documentation
    including, but not limited to pay stubs, contractual agreements, W-2 Wage and Earning Statements, and other
    documentation requested by the United States Probation Officer. If unemployed, the defendant shall participate in
    employment readiness programs, as approved by the probation officer.

 4. As directed by the probation officer the defendant shall participate in an approved cognitive behavioral therapeutic
    treatment program and abide by all supplemental conditions of treatment. The defendant shall contribute to the cost of
    this program to the extent that the defendant is deemed capable by the United States Probation Officer.

 5. The defendant shall submit his person, residence, office or vehicle to a search, conducted by a United States Probation
    Officer at a reasonable time in a reasonable manner, based upon reasonable suspicion that contraband or evidence of a
    violation of a condition of supervision may exist; failure to submit to a search may be grounds for revocation; the defendant
    shall warn any other resident(s) that the premises may be subject to searches pursuant to this condition.
                       Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 6 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                      Judgment — Page       6   of        7
 DEFENDANT:                       QUINTON RISIN
 CASE NUMBER:                     2:18cr109 "E"
                                                CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                  JVTA Assessment*              Fine                         Restitution
 TOTALS           $ 100.00                     $                            $                             $


       The determination of restitution is deferred             . An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                               Total Loss**                       Restitution Ordered                     Priority or Percentage




 TOTALS                              $                                  $

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for             fine             restitution.
            the interest requirement for                fine    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
                       Case 2:18-cr-00109-SM-MBN Document 149 Filed 11/15/19 Page 7 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments
                                                                                                             Judgment — Page       7      of           7
 DEFENDANT:                QUINTON RISIN
 CASE NUMBER:              2:18cr109 "E"


                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A         Lump sum payment of $                               due immediately, balance due

                not later than                                     , or
                in accordance with           C          D,          E, or           F below; or

 B         Payment to begin immediately (may be combined with                  C,           D, or        F below); or

 C         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:
           The special assessment is due immediately.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant’s interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
